 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     DAVID CHARLES DREIER,                         Case No. 1:18-cv-01185-JDP
12                        Plaintiff,
13                        v.                         ORDER TO SHOW CAUSE WHY CASE
       COMMISSIONER OF SOCIAL                        SHOULD NOT BE DISMISSED FOR
14
       SECURITY,                                     FAILURE TO PROSECUTE
15
                          Defendant.
16

17          Plaintiff David Charles Dreier appealed defendant’s decision denying his application for

18   Social Security benefits by filing a complaint before this court on August 31, 2018. ECF No. 2.

19   The clerk issued summons the same day. ECF No. 5. The court also issued a scheduling order

20   and order requesting consent to magistrate judge jurisdiction or reassignment within ninety days.
21   ECF No. 6. Plaintiff has not responded to the court order or served the complaint.

22          Service of a complaint is required within ninety days of filing, unless plaintiff shows good

23   cause for his failure to serve defendant. Fed. R. Civ. P. 4(m). To manage its docket effectively,

24   the court imposes deadlines on litigants and requires litigants to meet those deadlines. When a

25   plaintiff fails to comply with court-imposed deadlines, the court may dismiss the plaintiff’s case

26   for failure to prosecute. See Fed. R. Civ. P. 41; Hells Canyon Pres. Council v. U.S. Forest Serv.,
27   403 F.3d 683, 689 (9th Cir. 2005) (“[T]he consensus among our sister circuits, with which we

28   agree, is that courts may dismiss under Rule 41(b) sua sponte, at least under certain
                                                       1
 1   circumstances.”). Involuntary dismissal is a harsh penalty, but a district court has a duty to

 2   administer justice expeditiously and avoid needless burden for the parties. See Pagtalunan v.

 3   Galaza, 291 F.3d 639, 642 (9th Cir. 2002); Fed. R. Civ. P. 1.

 4            We give plaintiff the opportunity to explain why the court should not dismiss the case for

 5   his failure to prosecute. Plaintiff’s failure to respond to this order will constitute a failure to

 6   comply with a court order.

 7            Accordingly, plaintiff must show cause within thirty (30) days of the date of entry of this

 8   order why the court should not dismiss his case for failure to prosecute.

 9
     IT IS SO ORDERED.
10

11
     Dated:      March 12, 2019
12                                                        UNITED STATES MAGISTRATE JUDGE
13

14

15   No. 204
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
